Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 1 of 22




                Exhibit B
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 2 of 22




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                 Plaintiffs,         Case No. 1:20-cv-03010-APM

 v.                                                  HON. AMIT P. MEHTA

 Google LLC,

                                 Defendant.


                  JOINT MEET AND CONFER STATEMENT
         AND PROPOSED SCHEDULING AND CASE MANAGEMENT ORDER

       In accordance with Federal Rule of Civil Procedure 26(f) and Civil Local Rule 16.3,

Plaintiffs and Defendant Google LLC (“Google”) have met and conferred, and hereby submit

this Joint Meet and Confer Statement and proposed Scheduling and Case Management Order to

the Court.

       1.        Service of the Complaint. Counsel for Google has accepted service of the

Complaint and waived formal service of a summons.

       2.        Initial Disclosures. The Parties exchanged Rule 26(a)(1) initial disclosures on

November 20, 2020.

       3.        Local Rules 16.3(c)(1), 16.3(c)(3), 16.3(c)(4), 16.3(c)(5).

            i.   Likelihood of Disposal by Dispositive Motion. Google has elected not to file a

                 motion to dismiss pursuant to Rule 12 of the Federal Rules of Civil Procedure and

                 advised the Court of that decision on November 6.

         ii.     Consent to Magistrate Judge. The Parties do not consent to this case being

                 assigned to a magistrate judge for any purposes.
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 3 of 22




        iii.   Settlement. The Parties do not believe that settlement discussions would be useful

               to engage in at this time.

        iv.    ADR. At a later time, the Parties will confer whether mediation may be

               appropriate.

       4.      Discovery Conference. The Parties have met and conferred pursuant to Federal

Rule of Civil Procedure 26(f) and Local Rule 16.3. The Parties’ discussions and the submission

of this Proposed Scheduling and Case Management Order, the ESI Order, and the Stipulated

Protective Order relieve the Parties of their obligations under Federal Rule of Civil Procedure

26(f) and Local Rule 16.3.

       5.      Case Schedule. Unless otherwise specified, days will be computed according to

Federal Rule of Civil Procedure 6(a). The Court should adopt the following schedule:
Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 4 of 22
Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 5 of 22
Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 6 of 22
Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 7 of 22
        Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 8 of 22




       7.      Production of Investigation Materials.

[Plaintiffs: Google may request production of investigation materials when discovery starts.

Plaintiffs will respond and object pursuant to FRCP 34.]

[Google: To ensure the just, speedy, and efficient conduct of discovery in this action, within

seven days of the start of fact discovery, Plaintiffs shall produce the materials they collected

during the course of the pre-Complaint Investigation1 from the third parties identified in

Plaintiffs’ Rule 26(a)(1) initial disclosures. The materials Plaintiffs shall produce within seven

days of the start of fact discovery are: (i) any CID, subpoena, compulsory process, or voluntary

request for information sent by any Plaintiff in connection with the Investigation to a third party

who is identified in Plaintiffs’ Initial Disclosures; (ii) any documents, data, or materials provided

by a third party who is identified in Plaintiffs’ Initial Disclosures to any Plaintiff in response to

(i); (iii) any declaration, affidavit, or written statement provided by any third party who is

identified in Plaintiffs’ Initial Disclosures to any Plaintiff in connection with the Investigation;

and (iv) any transcript of any deposition taken of any third party who is identified in Plaintiffs’

Initial Disclosures in connection with the Investigation.]

       8.      Witness Lists. Each side shall provide an initial witness list [12] weeks before

trial, which shall be limited to [50] persons, including experts. The witness list must comply with

Federal Rule of Civil Procedure 26(a)(3)(A)(i)–(ii). Each side shall provide a final witness list

[6] weeks before trial which shall also be limited to [50] persons, including experts. In preparing

their witness lists, the Parties must make good-faith attempts to identify the witnesses whom they




1
 “Investigation” means the pre-Complaint inquiry by Plaintiff and Plaintiff States into potential
anticompetitive conduct by Google.
        Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 9 of 22




expect that they may present as live witnesses at trial (other than solely for impeachment). No

Party may call a person to testify as a live witness at trial or designate a person’s deposition for

introduction at trial (other than solely for impeachment) unless (a) that person was identified on a

Party’s witness list (a Party may call a witness identified on the opposing Party’s witness list);

(b) all Parties agree that that Party may call that person to testify; or (c) the Court determines that

the Party demonstrates good cause for calling that person to testify, despite that Party’s failure to

identify that person sooner. If any person is placed on a witness list (initial or final) by a Party,

and has not been deposed in this litigation, then the other side may obtain documents from the

files of that person and depose that person, notwithstanding any limits on discovery elsewhere in

this Order or in the Rules, unless that person was disclosed under FRCP 26(a)(1), and an

opportunity was provided during fact discovery to obtain these documents and depositions.

       9.      Document Requests. The Parties must serve any objections to requests for

productions of documents within [30] days as required by FRCP 34. Within [7] business days of

service of any objections, the Parties must meet and confer to attempt to resolve any objections

and to agree on custodians to be searched. At the time it serves its responses, the producing Party

will provide estimated date for inspection/production in accordance with FRCP 34(b)(2)(B). To

the extent that there is a dispute regarding the scope of production that impacts the estimated

time period for completion of the responsive production, the Producing Party will supplement its

good-faith estimate of the time period for completion of the responsive production upon

resolution of such disputes. Responsive productions (subject to any objections or custodian

issues that have not been resolved) should be made on a rolling basis.

       10.     Structured Data. If a Party amends its initial disclosures to identify particular

sources of structured data that it intends to rely upon, then that Party shall produce samples of
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 10 of 22




and data dictionaries for any such sources of structured data identified in its amended initial

disclosures within [45] days of service of the same.

       11.     Interrogatories. The Parties must serve any objections to interrogatories within

[30] days as required by FRCP 33. Within [7] business days of service of any objections, the

parties must meet and confer to attempt to resolve any objections and to discuss whether the

request may be satisfied by the production of documents or structured data. Each side is limited

to [25] interrogatories in total (including discrete subparts), and an additional [20] contention

interrogatories, which may not be served until [180] days from beginning of fact discovery. Each

side reserves the right to ask the Court for leave to serve additional interrogatories.

       12.     Requests for Admission. Each side is limited to [37] requests for admission in

total. Requests for admission relating solely to the authentication or admissibility of documents,

data, or other evidence (which are issues that the parties must attempt to resolve initially through

negotiation) do not count against these limits. Unless otherwise agreed, the Parties must respond

in writing to requests for admission within [30] days after service. Each side reserves the right to

ask the Court for leave to serve additional requests for admission.

       13.     Discovery on Non-Parties. Each Party must serve upon all other Parties a copy

of any discovery request to any non-Party at the same time it is served on the non-Party. The

requesting Party must provide all other Parties with a written record of any oral or written

modifications, extensions, or postponements to the discovery request within [3] days of the

modification, extension, or postponement. Every discovery request to a non-Party shall include a

cover letter requesting that (a) the non-Party stamp each document with a production number and

any applicable confidentiality designation prior to producing it; (b) the non-Party provide both to

the requesting Party and to the other side copies of all productions at the same time; (c) the non-
         Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 11 of 22




Party provide to both the requesting Party and the other side copies of all written correspondence

with any Party concerning the non-Party’s response to or compliance with any discovery request

(including any extensions, modifications, or postponements).

          14.    Depositions. Each side is limited to 65 depositions of fact witnesses. A party may

depose any and all witnesses produced to testify on each agreed upon Federal Rule of Civil

Procedure 30(b)(6) topic, but (unless otherwise specified herein) each 7-hour2 period of 30(b)(6)

deposition testimony shall count as one deposition for the purpose of the side’s limit (e.g. the

depositions of seven 30(b)(6) witnesses for two hours (14 hours in total) each counts as two

depositions).

          The following depositions do not count against the deposition caps imposed by the

preceding sentence: (a) depositions of the Parties’ designated expert witnesses; (b) depositions

previously taken in response to Civil Investigative Demands; and (c) depositions taken for the

sole purpose of establishing the location, authenticity, or admissibility of documents produced by

any Party or non-Party, provided that such depositions may be noticed only after the Party taking

the deposition has taken reasonable steps to establish location, authenticity, or admissibility

through other means, and further provided that such depositions must be designated at the time

that they are noticed as being taken for the sole purpose of establishing the location, authenticity,

or admissibility of documents.

          Parties will use their best efforts to make witnesses available for deposition at a mutually

agreeable time and location and without undue delay. If a witness is a former employee of any

Party who is not represented by counsel, upon receipt of a deposition notice for the former

employee, that Party shall, within [14] business days of the deposition notice, provide the date of



2
    All time periods for depositions refer to time on the record.
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 12 of 22




departure and last known address of the former employee, whether the Party’s counsel can

accept service of the notice, whether the Party’s counsel will be representing that Party in

connection with the deposition and, if not, the name and contact information for the witness’

counsel or that the witness is unrepresented.

       If a Party serves a subpoena for the production of documents or electronically stored

information and a subpoena commanding attendance at a deposition, the Party serving those

subpoenas must schedule the deposition for a date at least [14] days after the return date for the

document subpoena, and if the Party serving those subpoenas agrees to extend the date of

production for the document subpoena in a way that would result in fewer than [14] days

between the extended production date and the date scheduled for the deposition, the date

scheduled for the deposition must be postponed to be at least [14] days following the extended

production date, unless all parties consent to fewer than [14] days.

        [Plaintiffs: Depositions of party fact witnesses are limited to no more than a [7] hour

day, excepting that each side may choose to extend [8] depositions to [14] hours.] [Google:

Depositions of party fact witnesses are limited to no more than a [7] hour day unless otherwise

stipulated or with leave of Court.] During non-Party depositions noticed by only one side, the

non-noticing side may cross-examine the witness for up to one hour at the conclusion of direct

examination, and the side who conducted the direct examination shall be entitled to redirect

examination of the witness for approximately the same amount of record time as the cross-

examination regardless of whether the redirect examination extends past the [7] hour limit. If the

total, on-record portion of the deposition goes beyond [7] hours, the Parties may, but are not

required to, have the remaining portion of the deposition take place on a second day. If a non-

Party deposition is noticed by both sides, then the deposition will be [11] hours and will be
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 13 of 22




divided equally between the sides, and the deposition of the non-Party will count as one

deposition for each side. Any time allotted to one side not used by that side in a non-Party

deposition may not be used by the other side, unless the side that does not use all of its allotted

time agrees to allow the other side to use the remaining time. For any deposition lasting longer

than [7] hours, either Party or the witness may demand that the time remaining after the seventh

hour be carried over to be completed on the next consecutive business day.

       15.     Remote Depositions. The Parties agree that COVID-19 restrictions may make

remote depositions necessary. The parties agree to conduct depositions remotely when necessary.

However, nothing in this paragraph or Order prevents a Party from seeking an in-person

deposition.

       16.     Dispute Resolution. In the event of a dispute between the parties regarding any

discovery issue, the parties shall meet and confer in an attempt to resolve the dispute. In the

event of a dispute between the parties during a deposition, the parties shall memorialize the

dispute on the record and present the dispute to the Court by motion within two business days of

the close of the deposition. If the Court orders a Party to provide additional testimony (i.e. rejects

the Party’s opposition to answering a particular question), the Party shall provide the witness for

deposition on the testimony in question within five business days of the ruling.

       17.     Privilege Logs. The Parties agree that the following privileged or otherwise

protected communications may be excluded from privilege logs: (a) documents or

communications sent solely between outside counsel for the Defendant (or persons employed by

or acting on behalf of such counsel); (b) documents or communications sent solely between

counsel for the United States (or persons employed by the United States Department of Justice);

(c) documents or communications sent solely between counsel for the United States (or persons

employed by the United States Department of Justice) and counsel for any state (or persons
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 14 of 22




employed by any the office of the attorney general of any state); (d) documents or

communications sent solely between outside counsel for Defendant and inside counsel for

Defendant; (e) documents or communications sent solely between counsel for the United States

(or persons employed by the United States Department of Justice) and counsel for any executive-

branch agency of the federal government; (f) documents or communications sent solely between

counsel for any state and counsel for another state (or persons employed by the office of the

attorney general any state); (g) documents or communications sent solely between counsel within

any state (or persons employed by the office of the attorney general of any state). When non-

responsive, privileged documents that are attached to responsive documents are withheld from

production, however, the parties will insert a placeholder to indicate a document has been

withheld from that family. The Parties’ privilege log obligations with respect to ESI are more

fully set forth in the ESI Order.

       18.     Privilege Log Format. The Parties also agree to the following guidelines

concerning the preparation of privilege logs: (a) a general description of the litigation underlying

attorney work-product claims is permitted; (b) identification of the name and the company

affiliation for each non-defendant person is sufficient identification; (c) identification of the

name and the department for each defendant person is sufficient identification; and (d) for

documents redacted for privilege, the privilege log need only provide the Bates number, an

indication that the document was produced in redacted form, information that can be populated

from the metadata of the document, including as set forth in the Parties’ ESI Order, the type of

privilege being asserted, and the basis for the privilege. For each entry of the privilege log, all

attorneys acting in a legal capacity with respect to that particular document or communication

will be marked with the designation “ESQ: after their names (include a space before and after the
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 15 of 22




“ESQ”). Similarly, in the separate index of names, counsel for a Party shall be marked with the

designation ESQ in a separate column. The Parties’ privilege log obligations with respect to ESI

are more fully set forth in the ESI Order.

       19.     Privilege Log Timing. A producing Party shall provide a privilege log three, five,

seven, nine, eleven, and thirteen months after the commencement of fact discovery. A producing

Party must provide a final privilege log no later than [30] days prior to the close of fact

discovery.

       20.     Name Index. The privilege log will be produced along with a separate index

containing an alphabetical list (by last name) of each name on the privilege log, identifying titles,

company affiliations, the members of any group or email list on the log where practicable (e.g.,

the Board of Directors), and any name variations used in the privilege log for the same

individual.

       21.     Production of Privileged or Work-Product Documents or Information. As

authorized by Federal Rule of Evidence 502(d), and as more fully set forth in the ESI Order, the

production of a privileged or work-product-protected document is not a waiver of privilege or

protection from discovery in this case or in any other federal or state proceeding. Disclosures

among a party’s attorneys of work product or other communications relating to issues of

common interest shall not affect or be deemed a waiver of any applicable privilege or protection

from disclosure. For example, the mere production of privileged or work-product-protected

documents in this case as part of a mass production is not itself a waiver in this case or in any

other federal or state proceeding. A producing party may assert privilege or protection over

produced documents in accordance with the procedures set forth in Section IV of the ESI Order.

After being notified, a party shall comply with the procedures set forth in Section IV of the ESI
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 16 of 22




order. The parties do not waive any objections to the production, discoverability, admissibility,

or confidentiality of documents and ESI.

       22.     Presumptions of Authenticity. Documents produced by parties and non-parties

from their own files will be presumed to be authentic within the meaning of Federal Rule of

Evidence 901. Any good-faith objection to a document’s authenticity must be provided with the

exchange of other objections to intended trial exhibits. If the opposing side serves a specific

good-faith written objection to the document’s authenticity, the presumption of authenticity will

no longer apply to that document and the parties will promptly meet and confer to attempt to

resolve any objection.

       23.     Expert Witness Disclosures—Materials Protected from Disclosure. The

following information, documents, and materials are not discoverable, and need not be preserved

or disclosed for purposes of complying with Federal Rule of Civil Procedure 26(a)(2), Rule

26(b)(4), or any other rule, including in testimony at deposition, hearing, or trial: (a) any form of

oral or written communications, correspondence, or work product—not relied upon by the expert

in forming any opinions in his or her final report—shared between: (i) the expert and any persons

assisting the expert; (ii) Plaintiffs’ counsel and Plaintiffs’ experts, or between any agent or

employee of Plaintiffs’ counsel and Plaintiffs’ experts; (iii) Google’s counsel and Google’s

experts, or between any agent or employee of Google’s counsel and Google’s experts; (iv)

testifying and non-testifying experts; (v) non-testifying experts; or (vi) testifying experts; (b)

expert’s notes, except for notes of interviews of persons on any Party’s preliminary or final

witness list if the expert participated in or conducted the interview and relied upon the notes in

forming any opinions in his or her final report; (c) drafts of expert reports, affidavits, or

declarations or comments, mark-ups, or edits prepared in connection with such drafts; and (d)
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 17 of 22




data formulations, data runs, data analyses, or any database-related operations not relied upon by

the expert in forming any opinions in his or her final report.

       24.     Expert Witness Disclosures—Materials to Be Disclosed. Subject to the

limitations of the prior paragraph, the parties agree that the following materials will be disclosed

within [5] business days of the time that each expert report is served, or, for those materials to be

made available upon request, within [10] days of the request: (a) a list of all documents relied

upon by the expert in forming any opinions in his or her report, including Bates numbers of

documents previously produced; (b) upon reasonable request and subject to applicable protective

orders and confidentiality agreements, prior expert reports, submitted by the expert in antitrust

cases or to any antitrust/competition authorities, that were not previously produced and that are

not readily available publicly; (c) a list of all publications authored by the expert in the previous

[10] years; (d) upon reasonable request, copies of all publications authored by the expert in the

previous [10] years that are not readily available publicly; and (e) for all calculations appearing

in the report, all data and programs underlying the calculations, including all programs and codes

necessary to recreate the calculations from the initial (“raw”) data files, and including the

intermediate working-data files that are generated from the raw data files and used in performing

the calculations appearing in the report.

       25.     Expert Depositions. Each expert may be deposed for [10] hours. Depositions of

each side’s experts will be conducted only after disclosure of all expert reports and

accompanying materials.

       26.     Demonstrative Exhibits. Demonstrative exhibits do not need to be included on

the trial exhibit lists when those lists are exchanged. The Parties will meet and confer regarding

the timeline and process for exchange of demonstrative exhibits following the close of discovery
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 18 of 22




and resolution of any summary judgment motions.

       27.     Service of Pleadings and Discovery on Other Parties. Service of all pleadings,

discovery requests (including subpoenas for testimony or documents under Federal Rule of Civil

Procedure 45), expert disclosures, and delivery of all correspondence in this matter must be made

by ECF (which will send notice to all Parties registered with ECF) or email to the persons whose

email is listed below. If the volume of attachments makes service by ECF impracticable, a Party

shall make service via a Secure FTP service or overnight delivery to the persons listed below:

        For Plaintiff United States:

                Kenneth M. Dintzer
                U.S. Department of Justice, Antitrust Division
                Technology & Financial Services Section
                450 Fifth Street NW, Suite 7100
                Washington, DC 20530
                Kenneth.Dintzer2@usdoj.gov

               Jesús M. Alvarado-Rivera
               U.S. Department of Justice, Antitrust Division
               Technology & Financial Services Section
               450 Fifth Street NW, Suite 7100
               Washington, DC 20530
               Jesus.Alvarado-Rivera@usdoj.gov

               Elizabeth S. Jensen
               U.S. Department of Justice, Antitrust Division
               450 Golden Gate Avenue, Suite 10-0101
               San Francisco, CA 94102
               Elizabeth.Jensen@usdoj.gov

        For Plaintiff State of Arkansas:

                Leslie Rutledge, Attorney General
                Johnathan R. Carter, Assistant Attorney General
                Office of the Attorney General, State of Arkansas
                323 Center Street, Suite 200
                Little Rock, Arkansas 72201
                Johnathan.Carter@arkansasag.gov

        For Plaintiff State of Florida:
Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 19 of 22




        Patricia A. Conners, Chief Associate Deputy Attorney General
        R. Scott Palmer, Special Counsel for Antitrust Enforcement
        Nicholas D. Niemiec, Assistant Attorney General
        Lee Istrail, Assistant Attorney General
        Office of the Attorney General, State of Florida
        PL-01 The Capitol
        Tallahassee, Florida 32399
        Scott.Palmer@myfloridalegal.com

 For Plaintiff State of Georgia:

        Christopher Carr, Attorney General
        Margaret Eckrote, Deputy Attorney General
        Daniel Walsh, Senior Assistant Attorney General
        Dale Margolin Cecka, Assistant Attorney General
        Office of the Attorney General, State of Georgia
        40 Capitol Square, SW
        Atlanta, Georgia 30334-1300
        dcecka@law.georgia.gov

 For Plaintiff State of Indiana:

        Curtis Hill, Attorney General
        Scott L. Barnhart, Chief Counsel and Director, Consumer Protection Division
        Matthew Michaloski, Deputy Attorney General
        Erica Sullivan, Deputy Attorney General
        Office of the Attorney General, State of Indiana
        Indiana Government Center South, Fifth Floor
        302 West Washington Street
        Indianapolis, Indiana 46204
        Scott.Barnhart@atg.in.gov

 For Plaintiff State of Kentucky:

        Daniel Cameron, Attorney General
        Justin D. Clark, Deputy Director of Consumer Protection
        J. Christian Lewis, Executive Director of Consumer Protection
        Philip R. Heleringer, Assistant Attorney General
        Jonathan E. Farmer, Assistant Attorney General
        Office of the Attorney General, Commonwealth of Kentucky
        1024 Capital Center Drive, Suite 200
        Frankfort, Kentucky 40601
        Justind.Clark@ky.gov

 For Plaintiff State of Louisiana:
Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 20 of 22




        Jeff Landry, Attorney General
        Stacie L. Deblieux, Assistant Attorney General
        Office of the Attorney General, State of Louisiana
        Public Protection Division
        1885 North Third St.
        Baton Rouge, Louisiana 70802
        Deblieuxs@ag.louisiana.gov

 For Plaintiff State of Missouri:

        Eric Schmitt, Attorney General
        Amy Haywood, Chief Counsel, Consumer Protection
        Kimberley Biagioli, Assistant Attorney General
        Office of the Attorney General, State of Missouri
        P.O. Box 899
        Jefferson City, Missouri 65102
        Amy.Haywood@ago.mo.gov

 For Plaintiff State of Mississippi:

        Lynn Fitch, Attorney General
        Hart Martin, Consumer Protection Division
        Crystal Utley Secoy, Consumer Protection Division
        Office of the Attorney General, State of Mississippi
        P.O. Box 220
        Jackson, Mississippi 39205
        Hart.Martin@ago.ms.gov

 For Plaintiff State of Montana:

        Timothy C. Fox, Attorney General
        Mark Mattioli, Chief, Office of Consumer Protection
        Office of the Attorney General, State of Montana
        P.O. Box 200151
        555 Fuller Avenue, 2nd Floor
        Helena, MT 59620-0151
        MMattioli@mt.gov

 For Plaintiff State of South Carolina:

       Mary Frances Jowers, Assistant Deputy Attorney General
       Rebecca M. Hartner, Assistant Attorney General
       Office of the Attorney General, State of South Carolina
       P.O. Box 11549
       Columbia, South Carolina 29211-1549
       mfjowers@scag.gov
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 21 of 22




               rhartner@scag.gov

        For Plaintiff State of Texas:

                Ken Paxton, Attorney General
                Brent Webster, First Assistant Attorney General
                Ryan Bangert, Deputy First Assistant Attorney General
                Darren Mccarty, Deputy Attorney General For Civil Litigation
                Kim Van Winkle, Chief, Antitrust Division
                Bret Fulkerson, Deputy Chief, Antitrust Division
                Kelsey Paine, Assistant Attorney General
                Office of the Attorney General, State of Texas
                300 West 15th Street
                Austin, Texas 78701
                Bret.Fulkerson@oag.texas.gov

For Defendant Google:

                John E. Schmidtlein
                Colette Connor
                Williams & Connolly LLP
                725 Twelfth Street, N.W.
                Washington, D.C. 20005
                jschmidtlein@wc.com
                cconnor@wc.com

                Susan Creighton
                Franklin Rubinstein
                Wilson Sonsini Goodrich & Rosati
                1700 K Street, N.W.
                Washington, D.C. 20006
                screighton@wsgr.com
                frubinstein@wsgr.com

                Mark S. Popofsky
                Ropes & Gray LLP
                2099 Pennsylvania Avenue, NW
                Washington, DC 20006
                Tel: 202-508-4624
                Mark.Popofsky@ropesgray.com

The parties shall endeavor to make all reasonable efforts to serve or file all papers before 6:00

p.m. Eastern Time.

       28.     Calculating Response Times. For purposes of calculating discovery response
       Case 1:20-cv-03010-APM Document 70-2 Filed 12/11/20 Page 22 of 22




times under the Federal Rules of Civil Procedure, electronic delivery at the time the email was

sent and received will be treated in the same manner as hand delivery at that time.

       29.     Nationwide Service of Trial Subpoenas. To assist the Parties in planning

discovery, and in view of the geographic dispersion of potential witnesses in this action outside

this District, the parties are permitted, under 15 U.S.C. § 23, to issue nationwide discovery and

trial subpoenas from this Court.

       30.     Modification of Scheduling and Case Management Order. Any Party may

seek modification of this Order for good cause.




                                                                 SO ORDERED:


                                                                 Honorable Amit P. Mehta
                                                                 United States District Judge
